Name: 88/65/EEC: Commission Decision of 22 December 1987 authorizing the United Kingdom to introduce intra- Community surveillance on imports of certain television receivers originating in the People's Republic of China which have been put into free circulation in the other Member States (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  tariff policy;  communications;  trade policy
 Date Published: 1988-02-05

 Avis juridique important|31988D006588/65/EEC: Commission Decision of 22 December 1987 authorizing the United Kingdom to introduce intra- Community surveillance on imports of certain television receivers originating in the People's Republic of China which have been put into free circulation in the other Member States (Only the English text is authentic) Official Journal L 033 , 05/02/1988 P. 0037 - 0037*****COMMISSION DECISION of 22 December 1987 authorizing the United Kingdom to introduce intra-Community surveillance on imports of certain television receivers originating in the People's Republic of China which have been put into free circulation in the other Member States (Only the English text is authentic) (88/65/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115 thereof, Having regard to Commission Decision 87/433/EEC of 22 July 1987 on surveillance and protective measures which Member States may be authorized to take pursuant to Article 115 of the EEC Treaty (1), and in particular Articles 1 and 2 thereof, Whereas Decision 87/433/EEC required Member States to have prior authorization from the Commission before introducing intra-Community surveillance on the imports of the products concerned; Whereas, on 15 December 1987, a request was made under Article 2 of Decision 87/433/EEC by the United Kingdom Government to the Commission of the European Communities for authorization to apply intra-Community surveillance to television receivers falling within Common Customs Tariff subheading 85.15 A III b) ex 2, originating in the People's Republic of China and put into free circulation in the other Member States; Whereas imports into the United Kingdom of such products originating in the People's Republic of China are subject to quantitative restrictions under Council Regulation (EEC) No 3420/83 (2); Whereas the information given by the United Kingdom authorities in support of this application has been submitted to close examination by the Commission, in accordance with the criteria laid down by Decision 87/433/EEC; Whereas the Commission examined, in particular, whether the imports could be made subject to intra-Community surveillance measures under Article 2 of Decision 87/433/EEC, whether information was given as regards the economic difficulties alleged, whether during the reference years set out in Decision 87/433/EEC there had been deflection of trade, and whether intra-Community licence applications had been submitted; Whereas it appears from this examination that this risk does exist and that it would be appropriate to acquire full knowledge of the intra-Community imports foreseen in order to be aware of a threatening evolution; Whereas it would therefore be appropriate to authorize the United Kingdom to submit the imports in question to a prior intra-Community surveillance until 31 December 1988, HAS ADOPTED THIS DECISION: Article 1 The United Kingdom is authorized to introduce, until 31 December 1988 and in accordance with Article 2 of Decision 87/433/EEC, intra-Community surveillance of the products listed below, originating in the People's Republic of China and put into free circulation in the other Member States. 1.2 // // // CCT heading No // Description // // // 85.15 A III b) ex 2) // Television receivers // // Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 22 December 1987. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 238, 21. 8. 1987, p. 26. (2) OJ No L 346, 8. 12. 1983, p. 6.